Citation Nr: 1044120	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  05-37 462	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

1. Entitlement to service connection for asbestosis.  

2. Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Attorney

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1952 to August 1954.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions, dated in October 2004 and August 
2006, of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record. 


FINDING OF FACT

According to a copy of the death certificate, the Veteran died in 
August 2010, while his appeal was pending before the Board.

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the claims. 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2010); but see Veterans Benefits Improvements 
Act of 2008, Pub. L. No.110-389, § 212, 122 Stat. 4145, 4151 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

According to a copy of the death certificate, the Veteran died in 
August 2010, while his appeal was pending before the Board.  As a 
matter of law, the Veteran's claims do not survive his death.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  

The appeal on the merits of the claims has become moot by virtue 
of the death of the Veteran and the appeal must be dismissed for 
lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no opinion as 
to the merits of the appeal or to any derivative claim brought by 
a survivor of the Veteran.  38 C.F.R. § 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant ...."  An eligible party 
seeking substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


		
George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


